 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

By ECF

The Honorable Richard M. Bermali!l

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re:
15 Cr, 288 (RMB)

Dear Judge Berman:

United States v. Markeim Henry

The Silvio J. Motlo Building
One Saint Andrew's Plaza
New York, New York 10007

December 4, 2019

EMO ENDORSED

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:_
DATE FILED:

 
 

 

 

 

 

 

 

 

The Government writes respectfully to request an adjournment of the status conference

currently scheduled for December

10, 2019 at 9:30 a.m. As the Court is aware, the defendant

has denied various specifications of violations of supervised release overlapping with criminal
charges in state court for illegal possession of a firearm. The proceedings with respect to those
charges remain ongoing. Accordingly, the Government respectfully requests an adjournment of

the next conference for approxima

tely 60 days to permit resolution of the state criminal charges.

The Government has spoken to defense counsel, who joins in this request.

cc: John Kaley, Esq. (by ECF)

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

By: __/s/

Anden Chow / Hagan Scotten
Assistant United States Attorneys
(212) 637-2348 / 2410

Confers is adiourned to
February 11,2020" at 12:30 4m.

 

 

 

 

 

SO ORDERED:
Date: (a7 ]14

“‘Kecbsuedl A. Berens

Richard M. Berman, U.S.D.J,

 

 

 

 
